AO 83 (Rev. 06/09) Summons in a Criminal Case

 

UNITED STATES DISTRICT COURT

for the

 

Southern District of Texas

United States of America
Vv.
Kenneth J Sandel
c/o Miles Ehrlich, Ramsey Ehrlich LLP
803 Hearst Ave
Berkeley, CA 94710

f Defendant
So Arey Coy

7 SUSIMONS IN A CRIMINAL CASE

Case No. 4:21CR16 Of—2 f-ofl- [lo

 

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed with the court:

Indictment " Superseding Indictment ' Information ‘ Superseding Information "Complaint

Probation Violation Petition ‘ Supervised Release Violation Petition ' Violation Notice ‘ Order of Court

 

United States Courthouse
Place:515 Rusk Courtroom No.: 704

Houston, Texas 77002

 

 

Date and Time: 1/19/2021 10:00AM

 

 

 

This offense is briefly described as follows:
Counts 1-2: Knowing Violationof Requirement to Prevent Accidental Release 42 USC 7413(c)(1) and 7412(r)(7)

Count 3: Negligent Release of Extremely Harardous Substance 42 USC 7413(c)(4)

Contact the Pretrial Services Agency at (713) 250-5218 imméediately after receipt of this summons.

Date: 01/08/2021

    
 

 

Issuing officer's signeture |
United Yess Gowils T. Hanniable, Deputy Clerk
Southern Riswict af Texas (

 

Printed name and title

nooe 7 7 ONM4
UAN bo cual
I declare under penalty of perjury that I have:

NY Executed and returned this summons " Returned this summons unexecuted
i

Date: / (5) de24 © Mk: Md Ip Dove Le eV

Lerver’ 5 signature
Served Ahly of Re “ry are A Coppa LUE
A MW t Ba “j / Y / Gi e- VG Te ! Printed name and title

4 hed }

 
yo

Castro, Joseph (USMS)

 

From: Amy Craig< ;

Sent: Wednesday, January 13, 2021 12:42 PM

To: Castro, Joseph (USMS)

Subject: RE: USA V. Kenneth Sandel Summons/Indictment

Deputy Castro —

| have received the summons for Mr. Sandel. | will provide a copy to Mr. Sandel. We have already contacted pretrial
services and Mr. Sandel will appear before the Court on January 19, 2021.

Please don’t hesitate to reach out if you need anything.
Many thanks,
Amy

Amy Craig

Ramsey | Ehrlich LLP
803 Hearst Avenue |
Berkeley, CA 94710

Tel: (510) 548-3600
Direct: (511) 548-2405

oN

From: Castro, Joseph (USMS) < | - >
Sent: Wednesday, January 13, 2021 10:33 AM

To: oo

Subject: USA V. Kenneth Sandel Summons/Indictment
Importance: High

Good afternoon,

Please see attached summons and indictment for your client. Please ensure that Mr. Sandel receives a copy and that he
is present for his court appearance. Please confirm receipt so that | may perfect service.

v/r
Joey

Deputy Joseph Castro-Civil Division
515 Rusk Street 10°" Floor
Houston, Texas 77002

Office: 713-238-6220

Cell: 956-547-0430
